NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1



            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Argued February 13, 2007
                               Decided June 27, 2007

                                         Before

                           Hon. WILLIAM J. BAUER, Circuit Judge

                           Hon. RICHARD A. POSNER, Circuit Judge

                           Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-2472

UNITED STATES OF AMERICA,                         Appeal from the United States District
              Plaintiff-Appellee,                 Court for the Northern District
                                                  of Indiana, South Bend Division.
      v.
                                                  No. 05 CR 63
DANIELLE M. FLORY,
            Defendant-Appellant.                  Allen Sharp,
                                                  Judge.

                                      ORDER

    A jury convicted Danielle Flory of knowingly making and furnishing a false and
fictitious written statement in connection with the acquisition of a firearm, in violation
of 18 U.S.C. § 922(a)(6). The district court sentenced her to 12 months’ and 1 day
imprisonment. Flory now challenges her sentence. We affirm.

   On December 16, 2004, Flory purchased a .45 caliber handgun at the Midwest Gun
Exchange in Mishawaka, Indiana. On the ATF form, she represented that she was
purchasing the firearm for herself when she was actually purchasing it for her
boyfriend, Collin Rakowski. An off-duty South Bend police officer was alerted to the
straw gun purchase when he saw Rakowski pick up the gun and heard him remark to
another customer in the store, “This is the one; she’s going to buy it because I can’t.”
No. 06-2472                                                                        Page 2


    The next day, Flory agreed to be interviewed by Task Force agents. During the
interview, Flory struggled to identify the gun she had just purchased despite her
assertion that she “love[s] guns.” She admitted that she purchased three other
handguns earlier in the year, but she also failed to describe the make, model, and
caliber of these handguns. She initially claimed that two of these handguns had been
stolen and the third one was in the basement of her mother’s house. When pressed,
Flory admitted that the third gun was not in her mother’s basement and that her
boyfriend had been arrested in August 2004 while possessing the handgun.

   At trial, Flory denied her guilt, testifying that she had purchased the .45 caliber
handgun for herself and not her boyfriend. The jury rejected her claims and found her
guilty. She timely filed this appeal challenging her sentence.

    Flory asserts that the district court did not appreciate its discretion under 18 U.S.C.
§ 3553(a). In the post-Booker era, we continue to review the district court’s application
of the Sentencing Guidelines de novo and its factual findings for clear error. United
States v. Bothun, 424 F.3d 582, 586 (7th Cir. 2005). We review all sentences for
reasonableness in light of the factors specified in 18 U.S.C. § 3553(a).

   At sentencing, the district court stated, “I don’t want to send the defendant to
prison, but I am compelled to do so, I believe, by the Guidelines.” However, in its
sentencing memorandum, the district court also explicitly recognized its discretion to
vary from the Guideline range and, in fact, imposed a sentence below the applicable
Guideline range.

   Although some of the district court’s remarks at sentencing were vague, other
remarks indicate that the district court understood its discretion to sentence outside
the applicable Guideline range. The district specifically explained that it was
sentencing Flory based on its consideration of the sentencing criteria of Section 3553(a)
and that the Guidelines are “now non-mandatory.” We therefore find that the district
court did not err in sentencing Flory.

   For the foregoing reasons, we AFFIRM the district court.